

117 HR 1381 IH: Main Street Tax Certainty Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1381IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Smith of Missouri (for himself, Mr. Cuellar, Mr. Taylor, Mr. Gottheimer, Mr. Burchett, Mrs. Hinson, Mr. Arrington, Mr. Reschenthaler, Mr. Perry, Mr. Guest, Mr. Turner, Mr. Bacon, Mr. Rodney Davis of Illinois, Mr. Cole, Mr. Katko, Mr. Long, Mr. Jackson, Mrs. Lesko, Mr. Gonzalez of Ohio, Mr. Comer, Mr. Budd, Mr. Rogers of Alabama, Ms. Herrell, Mr. Meuser, Mr. Crawford, Mr. Hern, Mr. Kustoff, Mr. Luetkemeyer, Mrs. Harshbarger, Mr. Rice of South Carolina, Mrs. McClain, Mr. Cline, Mr. Cawthorn, Mr. Smith of Nebraska, Mr. Smucker, Mr. Meijer, Mr. Posey, Mr. Garbarino, Mr. Jacobs of New York, Mr. Estes, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for qualified business income.1.Short titleThis Act may be cited as the Main Street Tax Certainty Act.2.Deduction for qualified business income made permanentSection 199A of the Internal Revenue Code of 1986 is amended by striking subsection (i).